Exhibit 10.2

AMENDMENT NO. 1

TO THE

PREFERRED UNIT PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of November 21, 2007
by and among Elandia International, Inc., a Delaware corporation (“Purchaser”),
Elandia/Desca Holdings, LLC, a Delaware limited liability company, f/k/a Bella
Durmiente, LLC (“Seller”), Desca Holding, LLC, a Delaware limited liability
company (the “Company”), and Jorge Enrique Alvarado Amado, an individual (the
“Responsible Party”).

RECITALS

WHEREAS, the Company, Seller, the Purchaser and the Responsible Party are
parties to that certain Preferred Unit Purchase Agreement dated as of October 2,
2007 (the “Purchase Agreement”); and

WHEREAS, the parties have agreed to enter into this Amendment in order to amend
certain provisions of the Purchase Agreement and address certain other issues
related to the closing of the transactions by the Purchase Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Definitions. All capitalized terms used in this Amendment that are not
otherwise defined in this Amendment shall have the meanings assigned to them in
the Purchase Agreement.

2. Name Change of Seller and Purchaser. The Parties acknowledge and agree that
(i) Seller has filed a Certificate of Amendment to Seller’s Certificate of
Formation with the Delaware Secretary of State changing Seller’s name to
“Elandia/Desca Holdings, LLC”, and (ii) all references to “Bella Durmiente, LLC”
throughout the Purchase Agreement and all schedules and exhibits thereto shall
be replaced with, or deemed to refer to, “Elandia/Desca Holdings, LLC”. The
Parties further acknowledge and agree that (i) Purchaser has filed an Amended
and Restated Certificate of Incorporation with the Delaware Secretary of State
changing Purchaser’s name to “Elandia International, Inc.”, and (ii) all
references to “Elandia, Inc.” throughout the Purchase Agreement and all
schedules and exhibits thereto shall be replaced with, or deemed to refer to,
“Elandia International, Inc.”.

3. Replacement of Exhibit A to the Purchase Agreement. The Parties hereby agree
to replace the form of the LLC Agreement set forth as Exhibit A to the Purchase
Agreement with the amended form of the LLC Agreement attached as Exhibit A
attached to this Amendment.



--------------------------------------------------------------------------------

4. Replacement of Exhibit B to the Purchase Agreement. The Parties hereby agree
to replace the form of the Escrow Agreement set forth as Exhibit B to the
Purchase Agreement with the amended form of the Escrow Agreement attached as
Exhibit B attached to this Amendment.

5. Representation Letter. Each of Seller, the Company and the Responsible Party
shall execute at the Closing a representation letter in the form attached hereto
as Exhibit C.

6. Waiver of Section 7(a)(xx) of the Purchase Agreement. Purchaser hereby waives
the condition precedent under Section 7(a)(xx) of the Purchase Agreement.

7. Waiver of Section 7(b)(x) of the Purchase Agreement. Each of Seller, the
Company and the Responsible Party hereby waives the condition precedent under
Section 7(b)(x) of the Purchase Agreement.

8. Amendment to Recital F of the Purchase Agreement. The Parties hereby agree to
amend and restate Recital F of the Purchase Agreement in its entirety as
follows:

“F. At the Closing, the Responsible Party will (i) contribute all of his
ownership interests in the Company to Seller, and (ii) contribute all of his
ownership interests in Desca Colombia to the Company.”

9. Amendment to Section 1 of the Purchase Agreement. The Parties hereby agree to
amend and restate the following definitions in Section 1 of the Purchase
Agreement in their entirety as follows:

““Purchase Price” means the sum of the Closing Payment and the Deferred
Payments.”

““Stanford Panama Segregated Account” means that certain account of Seller into
which funds shall be deposited by Purchaser to effect the additional purchases
of Series A Preferred Units as set forth in Section 2(b)(ii).

10. Addition to Section 1 of the Purchase Agreement. The Parties hereby agree to
add to Section 1 of the Purchase Agreement (in proper alphabetical order) the
following definitions:

““Call Consideration” has the meaning ascribed to it in the LLC Agreement.”

““Deferred Payments” has the meaning set forth in Section 2(b)(ii).”

““Performance Share Note” has the meaning set forth in Section 6(j).”

““Put Consideration” has the meaning ascribed to it in the LLC Agreement.”

““Put /Call Note” has the meaning set forth in Section 6(j).”

 

2



--------------------------------------------------------------------------------

““Sixth Payment” has the meaning set forth in Schedule 2(b)(ii) hereto.”

11. Deletion in Section 1 of the Purchase Agreement. The Parties hereby agree to
delete in Section 1 of the Purchase Agreement (in proper alphabetical order) the
following definition in its entirety:

““Put/Call Consideration” has the meaning set forth in Section 6(j).”

12. Amendment to Section 2(b)(i) and (ii) of the Purchase Agreement. The Parties
hereby agree to amend and restate Section 2(b)(i) and (ii) of the Purchase
Agreement in its entirety as follows:

(i) Purchase at Closing. Purchaser shall purchase, and Seller shall sell,
3,769,231 Series A Preferred Units, which comprises 55.68% of the total issued
and outstanding units of Seller, for the purchase price of US $14,000,000,
payable to Seller at the Closing by wire transfer of immediately available funds
(the “Closing Payment”).

(ii) Additional Purchases. Purchaser shall purchase, and Seller shall sell, an
additional number of Series A Preferred Units equal to an aggregate of 3,230,769
Series A Preferred Units for an aggregate purchase price of US $12,000,000 at
such dates and in such amounts as set forth on Schedule 2(b)(ii) (the “Deferred
Payments”), payable by wire transfer of immediately available funds to the
Stanford Panama Segregated Account, which shall be released only upon the
approval and signature of the chief executive officer of Purchaser, the chief
financial officer of Purchaser and the Responsible Party. Upon each purchase of
such additional Series A Preferred Units, the purchase price for such units
shall be considered an additional capital contribution by Purchaser to Seller
pursuant to the terms of the LLC Agreement and Purchaser’s percentage ownership
interest in Seller after the Sixth Payment will be seventy percent (70%) of the
total issued and outstanding units of Seller.”

13. Amendment to Section 2(d) of the Purchase Agreement. The Parties hereby
agree to delete the reference to “7,000,000” in Section 2(d) of the Purchase
Agreement in its entirety and replace it with “3,769,231”.

14. Amendment to Section 2(e)(iii) of the Purchase Agreement. The Parties hereby
agree to amend and restate Section 2(e)(iii) of the Purchase Agreement in its
entirety as follows:

“(iii) $12,000,000, which shall be released only upon the approval and signature
of the chief executive officer of Purchaser, the chief financial officer of
Purchaser and the Responsible Party, to be used for such purposes as determined
by the Board of Managers of Seller, including, without limitation,
(A) prepayment or payment of high interest debt of the Company or any of its
Subsidiaries, (B) launching new operations or funding acquisitions, and
(C) distributions to the members of Seller,”

 

3



--------------------------------------------------------------------------------

15. Amendment to Section 4(b)(ii) of the Purchase Agreement. The Parties hereby
agree to amend and restate the second sentence in Section 4(b)(ii) of the
Purchase Agreement in its entirety as follows:

“After the partial redemption of the Responsible Party’s Common Units under the
LLC Agreement and the receipt by Seller of the Sixth Payment, 3,000,000 Common
Units will be held in the name of the Responsible Party and 7,000,000 Series A
Preferred Units will have been issued to Purchaser.”

16. Amendment to Section 5(w) of the Purchase Agreement. The Parties hereby
agree to amend and restate Section 5(w) of the Purchase Agreement in its
entirety as follows:

“(w) Certain Pre-Closing Contributions. At the Closing, the Responsible Party
shall (A) contribute all of his ownership interests in the Company to Seller,
and (B) contribute all of his ownership interests in Desca Colombia to the
Company.”

17. Amendment to Section 6(j) of the Purchase Agreement. The Parties hereby
agree to amend and restate Section 6(j) of the Purchase Agreement in its
entirety as follows:

“(j) Escrow Fund. The Parties agree that in the event that the put rights or
call rights are exercised pursuant to Section 11.13 or 11.14, respectively, of
the LLC Agreement during the Put Term or Call Term, as the case may be, and
within three (3) years after the Closing Date, the promissory note issued in
connection therewith (the “Put/Call Note”), shall be deposited into escrow with
the Escrow Agent and held pursuant to the terms of the Escrow Agreement. The
Parties further agree that in the event that the performance share put rights,
performance share call rights or the Mandatory Redemption (as defined in the LLC
Agreement) is exercised pursuant to Section 11.20 of the LLC Agreement during
the Put Term or Call Term, as the case may be, and within three (3) years after
the Closing Date, the promissory note issued in connection therewith (the
“Performance Share Note”), shall be deposited into escrow with the Escrow Agent
and held pursuant to the terms of the Escrow Agreement. If (i) the Responsible
Party is eligible under the Securities Laws (as defined in the LLC Agreement) to
transfer his Common Units, (ii) such transfer is permitted under the LLC
Agreement, and (iii) the transferee or transferees agree in writing to have such
units continue to be held in escrow and subject to the terms of this Agreement,
the Escrow Agreement and the LLC Agreement, then (A) the Escrow Agent will
release such units from escrow in order to effectuate the transfer, (B) the
transferee or transferees will deposit the certificates representing such units
into escrow to be held with the Escrow Agent pursuant to the terms of the Escrow
Agreement, and (C) the Responsible Party may retain all consideration received
in connection with the transfer of such units. The Put/Call Note deposited into
escrow with the Escrow Agent, together with the Escrowed Units, shall be
referred to collectively as the “Escrow Fund.””

 

4



--------------------------------------------------------------------------------

18. Amendment to Section 7(a)(vii), (viii) and (ix) of the Purchase Agreement.
The Parties hereby agree to amend and restate Sections 7(a)(vii), (viii) and
(ix) of the Purchase Agreement in their entirety as follows:

“(vii) the Responsible Party shall have contributed all of his ownership
interests in the Company to Seller and all of his ownership interests in Desca
Colombia to the Company;

(viii) Intentionally Omitted;

(ix) Intentionally Omitted;”

19. Amendment to Section 8(g)(i)(A) of the Purchase Agreement. The Parties
hereby agree to amend and restate Section 8(g)(i)(A) of the Purchase Agreement
in its entirety as follows:

“(A) First, by offsetting the amount of the Required Payment against the amount
due under Put/Call Note and Performance Share Note issued to the Responsible
Party under the LLC Agreement;”

20. Ratification and Confirmation. Other than as expressly modified hereby, the
Purchase Agreement remains in full force and effect, and is hereby ratified and
confirmed in its entirety, as hereby amended. Any inconsistencies between the
Purchase Agreement and the terms outlined in this Amendment shall be governed by
this Amendment.

21. Governing Law. All disputes, claims or controversies arising out of or
relating to this Amendment, or the negotiation, validity or performance of this
Amendment, or the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
its rules of conflicts of laws.

22. Counterparts; Facsimile Signatures. This Amendment may be signed in one or
more counterparts, each of which shall be deemed an original and all of which,
when taken together, will be deemed to constitute one and the same agreement.
This Amendment may be executed by facsimile signatures.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

The parties have caused this Amendment to be duly executed and delivered as of
the date first set forth above.

 

SELLER:

ELANDIA/DESCA HOLDING, LLC,

a Delaware limited liability company, f/k/a

Bella Durmiente, LLC

By:

 

/s/ Jorge Alvarado

Name:

  Jorge Alvarado

Title:

  Manager

THE COMPANY:

DESCA HOLDING, LLC,

a Delaware limited liability company

By:

 

/s/ Jorge Alvarado

Name:

  Jorge Alvarado

Title:

  Manager

PURCHASER:

ELANDIA INTERNATIONAL, INC.,

a Delaware corporation

By:

 

/s/ Harley L. Rollins

Name:

  Harley L. Rollins

Title:

  Chief Financial Officer

THE RESPONSIBLE PARTY:

/s/ Jorge Alvarado

Jorge Alvarado, an individual

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE PREFERRED UNIT PURCHASE AGREEMENT]

 

6